                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


JAMIE ARNOLD,
                        Plaintiff,                                    8:18-CV-414
        vs.
JOHNNY'S ITALIAN STEAKHOUSE, LLC,                                     JUDGMENT
HEART OF AMERICA MANAGEMENT,
LLC, and JOHN DOES 1-5,
                        Defendants.




       This matter is before the Court on the parties’ joint Stipulation for Dismissal (Filing 45).

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with prejudice,

both sides to bear their own fees and costs.

       Dated this 22nd day of October, 2019.


                                                     BY THE COURT:


                                                     ___________________________
                                                     Brian C. Buescher
                                                     United States District Judge
